                          IN THE UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF VIRGINIA
                                   ABINGDON DIVISION

  UNITED STATES OF AMERICA

                    v.                                           CASE NO. 1:19cr00016

  INDIVIOR INC. (a/k/a Reckitt Benckiser
       Pharmaceuticals Inc.) and
  INDIVIOR PLC


                            REPLY IN SUPPORT OF DEFENDANTS’
                            MOTION FOR BILL OF PARTICULARS

           As the government acknowledges in its Response in Opposition to Indivior’s Motion for

  Bill of Particulars (hereinafter “Gov. Response”), a defendant is entitled to know the essential

  elements of every crime charged in an indictment. See Gov. Response at 5 (ECF No. 164). That

  is what Indivior Inc. and Indivior PLC (collectively, “Indivior”) are seeking here. To be clear,

  Indivior is not asking the government to provide a detailed disclosure of evidence at this stage. It

  is simply asking that the government provide sufficient detail about the nature of the charges

  asserted in the Indictment so that it can effectively prepare for trial. See United States v.

  Sampson, 448 F. Supp. 2d 692, 696 (E.D. Va. 2006) (ordering the government to provide a bill

  of particulars to allow the defendant the opportunity to “more appropriately defend the charges”

  at trial).

           The government has refused to provide this information in every category requested.

  Even where Indivior is simply requesting the identity of co-conspirators or the critical

  information about each purportedly false statement the government intends to prove at trial—

  information that courts have routinely required the government to provide—the government has

  refused. Moreover, it remains unclear to Indivior whether, and if so how, the government

  intends to charge that Indivior somehow aided and abetted physicians in prescribing or
                                                   -1-

Case 1:19-cr-00016-JPJ-PMS Document 185 Filed 10/01/19 Page 1 of 14 Pageid#: 1439
  dispensing Suboxone Film in a “careless and clinically unwarranted manner.” Indivior “should

  not have to waste precious pre-trial preparation time guessing” about the nature of the

  government’s charges when the government knows precisely the nature of the charges it is

  asserting and “can easily provide the information.” United States v. Trie, 21 F. Supp. 2d 7, 21

  (D.D.C. 1998). Indivior respectfully requests an order requiring the government to address in a

  bill of particulars each of the omissions in the Indictment.

  I.     The government must disclose each of the false or fraudulent statements it intends
         to introduce at trial and the factual basis for the alleged falsity or fraudulence.

         The government dismisses Indivior’s request for the details surrounding the false or

  fraudulent statements it intends to introduce at trial, apparently arguing that the information

  contained in the Indictment is sufficient. It is not. Bills of particulars are warranted when an

  indictment fails to delineate each fraudulent statement that the government seeks to introduce at

  trial and the basis for its alleged fraudulence. See, e.g., United States v. Magalanik, 160 F. Supp.

  3d 909, 918 (W.D. Va. 2015) (ordering government to list “the specific visa and/or work

  applications that it intends to introduce at trial and explain, in general terms, how each

  application is believed to be false or fraudulent”); United States v. Elbaz, 332 F. Supp. 3d 960,

  982-83 (D. Md. 2018) (ordering government to list all allegedly false statements “that it intends

  to introduce at trial, including the date of the statement and the person to whom it was made”);

  United States v. Anderson, 441 F. Supp. 2d 15, 20 (D.D.C. 2006) (holding that the defendant is

  “entitled to know precisely which allegedly false statements the government relies on in each

  paragraph, the way in which the government alleges them to be false, and when approximately

  they were allegedly made”). Here, the Indictment is lacking on both fronts.

         In its Response, the government points to a “30-paragraph chart” in the Indictment

  identifying a set of allegedly false and fraudulent statements it attributes to Indivior. Gov.


                                                  -2-

Case 1:19-cr-00016-JPJ-PMS Document 185 Filed 10/01/19 Page 2 of 14 Pageid#: 1440
  Response at 1. But as Indivior raised in its opening brief, the Indictment suggests that the

  allegations in that chart are only “illustrative examples,” rather than “an exhaustive list” of all the

  purportedly false and fraudulent statements the government intends to introduce at trial.

  Indictment ¶ 42 n.2 (ECF No. 3); see also Memorandum in Support of Defendants’ Motion for

  Bill of Particulars, at 7 (ECF No. 137). The government readily acknowledges this classification

  in its Response, referring to these again as just “examples” of false and fraudulent statements.

  Gov. Response at 7-8, and including elusive phrases like “and more” after listing a handful of

  sweeping statements from the Indictment that it claims will support its theory, Gov. Response at

  2. In addition, the Indictment alleges a conspiracy and fraudulent conduct that lasted from 2006

  through the date of the Indictment in 2019, Indictment ¶¶ 31-32, 78, but does not identify a

  single allegedly false or fraudulent statement or representation made after 2016.1 Although the

  government seems to suggest that it has otherwise identified all the alleged statements and

  representations and “provided these documents to Indivior on a disc,” see Gov. Response at 3,

  Indivior is unaware of any identification of every false and fraudulent statement the government

  intends to introduce at trial, or any specific “disc” containing an overtly delineated subset of

  materials that would otherwise make this information clear.

          In addition, while the government points to allegations in the Indictment showing that

  there was once a question as to whether Indivior’s statements about Suboxone Film may have

  lacked substantiation, see Gov. Response at 2, 8, it does not disclose its basis for charging that


          1
             As Indivior noted in its opening brief, to the extent the government identifies additional false or
  fraudulent statements or representations in a bill of particulars that are different from those alleged in the
  Indictment, Indivior reserves the right to challenge the government’s ability to introduce such statements
  at trial. See, e.g., United States v. Floresca, 38 F.3d 706, 712-14 (4th Cir. 1994) (en banc) (finding plain
  error where the district court failed to address the government’s constructive amendment of the
  indictment thereby “destroy[ing] the defendant’s substantial right to be tried only on charges presented in
  an indictment returned by a grand jury” (quoting Stirone v. United States, 361 U.S. 212, 217 (1960))).


                                                       -3-

Case 1:19-cr-00016-JPJ-PMS Document 185 Filed 10/01/19 Page 3 of 14 Pageid#: 1441
  Suboxone Film was not safer, less susceptible to diversion, or less susceptible to pediatric

  exposure.2 The government points to the Food and Drug Administration’s (“FDA”) denial of

  Indivior’s Citizen Petition in which it asked that the agency require all manufactures of

  buprenorphine products to implement unit-dose, child-resistant packaging as a matter of public

  safety, Gov. Response at 2, but it does so without acknowledging that all four of the FDA

  divisions and offices that considered the issue agreed that “Suboxone film in unit-dose packaging

  poses a lower overall risk of accidental pediatric exposure than Suboxone tablets in multi-dose

  packaging”3 or that the FDA later recommended that generic buprenorphine manufactures

  voluntarily switch to unit-dose packaging for their buprenorphine-containing products.4 Perhaps

  these are the only bases the government intends to present at trial regarding the purported falsity

  of these statements, but if the government has some other basis to contend that the statements

  were actually false, it must provide that information to Indivior in a bill of particulars for each

  specific statement or representation to allow Indivior to prepare for trial and to prevent undue

  surprise.




          2
             For example, in response to Indivior’s request for the basis for charging these statements are
  false, the government responds that “Indivior had no studies showing” that the statements were true at the
  time. Gov. Response at 2. Putting to one side the inaccuracy of this statement, it does not answer the
  question asked. Whether Indivior had studies specifically supporting statements made at the time does
  not speak to their ultimate truth, and the purported absence of supporting studies does not make any
  statements fraudulent.
          3
            Citizen Petition Response from Food & Drug Admin. Center for Drug Evaluation and Research,
  Office of Surveillance and Epidemiology (Feb. 14, 2012) (RBP0114_19147715); see also Citizen Petition
  Response from Division of Anesthesia, Analgesia, and Addiction Products (Dec. 6, 2012)
  (RBP0114_19147735); Citizen Petition Response from Division of Medication Error Prevention and
  Analysis (Feb. 14, 2013) (RBP0114_19147756-57); Citizen Petition Response from Division of
  Epidemiology (Feb. 14, 2013) (RBP0114_19147802).
          4
          Buprenorphine Prod. Mfrs. Grp. (BPMG), Meeting Minutes of FDA Call on BTOD REMS
  Submission 3-5 (Apr. 9, 2013) (RBP0114_19147639).


                                                     -4-

Case 1:19-cr-00016-JPJ-PMS Document 185 Filed 10/01/19 Page 4 of 14 Pageid#: 1442
  II.     The government must disclose the particulars of its apparent claim that Indivior
          aided and abetted physicians in prescribing in a “careless and clinically
          unwarranted manner.”

          The Indictment also alleges that Indivior somehow aided and abetted physicians in

  prescribing and dispensing Suboxone Film in a “careless and clinically unwarranted manner.”

  Indictment ¶ 31.5 In describing the purported scheme to defraud, the government separately lists

  “(A) making materially false and fraudulent statements and representations to health care

  providers to induce them to prescribe, dispense, and recommend Suboxone Film;” and “(D)

  marketing Suboxone Film to health care providers to be prescribed and dispensed in a careless

  and clinically unwarranted manner.” Id. But the nature of the latter charge, and the essential

  elements of that charge, remain a mystery. For example, the Indictment does not define what it

  deems to be “careless and clinically unwarranted” prescribing or dispensing, address how

  Indivior’s marketing aided physicians in prescribing or dispensing Suboxone Film in a “careless

  and clinically unwarranted” manner, or link any false or fraudulent statements to the purported

  “careless and clinically unwarranted” prescribing practices.

          In its Response, the government points back to the allegations in the Indictment

  addressing Indivior’s alleged marketing of Suboxone Film and inclusion of certain doctors in a

  telephone referral program, known as “Here to Help,”6 but it fails to provide any link between




          5
           See also Indictment at 26 (suggesting that a charged scheme includes “marketing Suboxone
  Film to health care providers to be prescribed and dispensed in a careless and clinically unwarranted
  manner”).
          6
             Included among the paragraphs the government cites in its Response are another series of
  “illustrative examples” of communications attributed to Indivior, but not an “exhaustive list.” Id. ¶ 102
  n.5. To the extent the government can provide some link between these communications and the
  purported careless prescribing and dispensing, it must also state in a bill of particulars whether there are
  other actions or communications omitted from the Indictment it intends to prove at trial to support its
  claim.


                                                      -5-

Case 1:19-cr-00016-JPJ-PMS Document 185 Filed 10/01/19 Page 5 of 14 Pageid#: 1443
  these allegations and the doctor’s purported careless prescribing practices in a way that could

  give rise to fraud charges.7 See Gov. Response at 3. Indivior thus has no basis to understand the

  nature of this purported claim. The government must therefore state with particularity the details

  it believes support its allegation that Indivior’s marketing somehow caused certain physicians to

  engage in careless prescribing and dispensing.

  III.   The government must provide the particulars of its conspiracy charge.

         In its Response, the government does not even address Indivior’s request that it disclose

  the identity of Indivior’s purported co-conspirators. Although the Indictment alleges that

  between 2006 and 2019, Indivior conspired with “others known and unknown to the Grand Jury”

  to commit mail fraud, wire fraud, and health care fraud, it does not identify a single co-

  conspirator. Indictment at p. 36. Courts have routinely ordered bills of particulars requiring the

  government to disclose the names of co-conspirators. See, e.g., United States v. Am. Waste

  Fibers Co., 809 F.2d 1044, 1047 (4th Cir. 1987) (proper remedy for indictment that omits names

  of co-conspirators is to seek a bill of particulars); United States v. Coleman, No. 3:17-CR-00008,

  2018 WL 1386265, at *5 (W.D. Va. Mar. 19, 2018) (directing the government to disclose in a

  bill of particulars “the names of the co-conspirators the Government may use as witnesses”);

  United States v. Allen, 289 F. Supp. 2d 230, 238 (N.D.N.Y. 2003) (directing government to

  disclose “the identities of all persons the government claims to have been co-conspirators during

  the course of the alleged conspiracy, regardless of whether they have been indicted”); United


         7
            With regard to the Here to Help calls, the Indictment does not indicate whether any
  “connect[ion]” of patients to a particular doctor even occurred. See Indictment ¶ 1. For example, the
  Indictment does not explain whether the doctor was simply a name among those read out by the operator
  within the geographic area of the caller or whether the call was ever transferred to a doctor’s office.
  Moreover, for each of these purported calls, the Indictment does not address whether an appointment was
  made with a doctor, whether a patient kept that appointment, whether the relevant doctor ever saw the
  patient, or whether the doctor ever prescribed Indivior’s product to the patient. Any “connection”
  between these alleged “referrals” and actual prescribing or dispensing by the doctor remains unclear.

                                                   -6-

Case 1:19-cr-00016-JPJ-PMS Document 185 Filed 10/01/19 Page 6 of 14 Pageid#: 1444
  States v. Lonzo, 793 F. Supp. 57, 60 (N.D.N.Y. 1992) (similar); United States v. Holman, 490 F.

  Supp. 755, 762 (E.D. Pa. 1980) (similar). The government fails to provide any response as to

  why it need not do so in this case.

         Moreover, while the government contends it has provided sufficient detail in the

  Indictment regarding the scheme that underlies its conspiracy charge, it cannot point to any place

  in the Indictment addressing an actual agreement among purported co-conspirators forming the

  basis of a conspiracy, let alone any pertinent details regarding the scope of any such agreement.

  Here too, courts have routinely ordered the government to provide such information in a bill of

  particulars. See Coleman, 2018 WL 1386265, at *5 (granting the defendant’s request for a bill of

  particulars to “summarize[e] the agreement or agreements constituting the conspiracy charge” in

  light of the potential that the defendant could otherwise be subject to surprise at trial or be unable

  to comprehend the charges against him); United States v. Garibalde-Barron, No. EP-12-CR-

  1406-KC, 2013 WL 427389, at *5 (W.D. Tex. Feb. 4, 2013) (requiring the government to

  specify in a bill of particulars “when the agreement took place, with whom the agreement was

  made, and the nature of the agreement”); United States v. Hsia, 24 F. Supp. 2d 14, 32-33 (D.D.C.

  1998) (ordering the government to produce a bill of particulars addressing “the scope of the

  alleged conspiratorial agreement” and whether and how “the acts of concealment alleged in the

  indictment were within the scope of the conspiracy charged”). The government again fails to

  respond as to why it need not do so in this case. It instead points back to nearly all of the acts

  alleged in connection with the other twenty-seven Counts in the indictment without indicating

  which of those it alleges are overt acts in furtherance of the purported conspiracy. This approach

  fails to give Indivior any actual notice of the nature of the charged conspiracy, and significantly

  hampers Indivior’s preparation of its defense.



                                                   -7-

Case 1:19-cr-00016-JPJ-PMS Document 185 Filed 10/01/19 Page 7 of 14 Pageid#: 1445
  IV.    The government must specify all location information surrounding the alleged
         referrals to Doctor A.

         In connection with its apparent claim that Indivior somehow aided certain physicians’

  purported careless prescribing practices, the Indictment alleges that Indivior used a telephone

  referral program, known as “Here to Help,” to “connect patients to doctors Indivior knew were

  prescribing Suboxone and/or other opioids” in such a manner. Indictment ¶¶ 1, 102. In response

  to Indivior’s request that the government provide the specific locations from which each alleged

  referral to Doctor A originated, the location of the Here to Help call centers where each referral

  call was answered, and the locations of the doctor’s offices to which each referral was

  purportedly made, the government points to a spreadsheet that provides some, but not all, of the

  requested information about each of these calls. Gov. Response at 4 (citing

  M2077_78_81_0000003).

         In particular, the spreadsheet does not identify the location where each of the listed Here

  to Help calls originated. It instead provides incomplete information regarding the address of the

  patients who apparently initiated the calls. This incomplete address information does not

  substitute for the location information associated with the actual calls that are alleged to support

  a number of the charges in the Indictment. See, e.g., United States v. Jones, No. 7:16-cf-30026,

  2017 WL 1169754, at *2 (W.D. Va. Mar. 27, 2017) (“There is a long history of courts directing

  the government to provide a bill of particulars where the location of the alleged criminal conduct

  is unclear in the indictment.”); Holman, 490 F. Supp. at 762 (ordering the government to disclose

  “the exact date and place, if known . . ., of each event alleged in the indictment for which such

  information has not yet been given”). The spreadsheet also does not include the location of the

  Here to Help call centers where each referral call was answered. Given that the location of these




                                                  -8-

Case 1:19-cr-00016-JPJ-PMS Document 185 Filed 10/01/19 Page 8 of 14 Pageid#: 1446
  calls is unclear in the Indictment, the government must provide this information to Indivior so

  that it can effectively prepare for trial.

  V.      The government must clarify the actions it attributes to Indivior PLC, rather than
          Indivior Inc.

          Finally, in response to Indivior’s request for the identification of any fraudulent

  statements or representations purportedly made or any alleged actions taken by Indivior PLC, the

  government points to a selection of paragraphs in the Indictment that allege actions that the

  Indictment attributes to Indivior Inc., arguing that the individuals mentioned in these paragraphs

  were actually employed by Indivior PLC. Gov. Response at 4 (citing Indictment ¶¶ 22, 26, 29,

  35, 41, 74-76, 84, 87, 112, 142, 147). It thus remains unclear whether the government is

  attributing these actions to Indivior Inc. or now alleging that the actions are actually attributable

  to Indivior PLC. This leaves Indivior PLC in the same place, understanding only that the

  government generally asserts that Indivior PLC was involved in the alleged fraud scheme, but

  without any understanding of the particulars of the purported fraudulent conduct or statements

  the government specifically attributes to Indivior PLC. Without this information, Indivior PLC

  will be subject to unfair surprise at trial and unable to adequately prepare a defense.

                                               CONCLUSION

          For the foregoing reasons, and for the reasons stated in its Memorandum in Support of

  Defendants’ Motion for Bill of Particulars, Indivior respectfully requests that the Court enter an

  order requiring the government to produce a bill of particulars providing separately and

  specifically for each of Indivior Inc. and Indivior PLC, the following information:

       1. Every false or fraudulent statement or representation the government intends to introduce

          at trial;




                                                   -9-

Case 1:19-cr-00016-JPJ-PMS Document 185 Filed 10/01/19 Page 9 of 14 Pageid#: 1447
     2. The factual basis for the government’s assertion that any such statement or representation

        is false or fraudulent;

     3. Every action or communication supporting the claim that Indivior’s marketing aided or

        abetted physicians in prescribing or dispensing Suboxone Film in a “careless and

        clinically unwarranted manner,” including:

            a. The identity of any relevant Indivior representatives;

            b. The identity of any relevant physicians or other health care providers;

            c. The details surrounding the alleged actions or communications that purportedly

                caused the relevant physicians to prescribe or dispense Suboxone Film in a

                “careless and clinically unwarranted manner”;

            d. The basis for concluding that the prescribing or dispensing was “careless and

                clinically unwarranted”; and

            e. The link between any false or fraudulent statements to the purported “careless and

                clinically unwarranted” prescribing practices;

     4. The identity of all co-conspirators;

     5. The nature of any agreement or agreements supporting the asserted conspiracy charge,

        including:

            a. When the agreement took place (approximate month and year);

            b. Where the agreement took pace (the relevant judicial district); and

            c. The identity of the individuals or entities entering into the agreement;

     6. The specific overt acts committed in furtherance of the alleged conspiracy;




                                               - 10 -

Case 1:19-cr-00016-JPJ-PMS Document 185 Filed 10/01/19 Page 10 of 14 Pageid#: 1448
     7. The specific location from which each Here to Help call originated that allegedly resulted

        in a referral to Doctor A and the location of the Here to Help call center where each

        referral call was answered.

     8. Any actions attributable to Indivior PLC, including:

            a. The dates of any purported fraudulent conduct;

            b. The identity of any specific fraudulent documents reflecting action by Indivior

                PLC;

            c. Any fraudulent statements attributable to Indivior PLC; and

            d. The factual basis for the government’s assertion that any such statement or

                representation is false or fraudulent.




                                                - 11 -

Case 1:19-cr-00016-JPJ-PMS Document 185 Filed 10/01/19 Page 11 of 14 Pageid#: 1449
   Dated: October 1, 2019               Respectfully submitted,

                                        INDIVIOR INC. (a/k/a Reckitt Benckiser
                                        Pharmaceuticals Inc.) and INDIVIOR PLC

                                        /s/ Thomas J. Bondurant, Jr.
                                        By Counsel

                                        Thomas J. Bondurant, Jr.
                                        Gentry Locke
                                        10 Franklin Road SE
                                        Roanoke, Virginia. 24022
                                        (540) 983-9389
                                        bondurant@gentrylocke.com

                                        Jennifer S. DeGraw
                                        Gentry Locke
                                        10 Franklin Road SE
                                        Roanoke, Virginia. 24022
                                        (540) 983-9445
                                        degraw@gentrylocke.com

                                        Leigh A. Krahenbuhl (admitted pro hac vice)
                                        Jones Day
                                        77 West Wacker Drive
                                        Chicago, Illinois 60601
                                        (312) 269-1524
                                        lkrahenbuhl@jonesday.com

                                        James R. Wooley (admitted pro hac vice)
                                        Jones Day
                                        901 Lakeside Avenue
                                        Cleveland, Ohio 44114
                                        (216) 586-7345
                                        jrwooley@jonesday.com

                                        James P. Loonam (admitted pro hac vice)
                                        Jones Day
                                        250 Vesey Street
                                        New York, New York 10281
                                        (212) 326-3808
                                        jloonam@jonesday.com

                                        Peter J. Romatowski (admitted pro hac vice)
                                        Jones Day
                                        51 Louisiana Avenue NW

                                      - 12 -

Case 1:19-cr-00016-JPJ-PMS Document 185 Filed 10/01/19 Page 12 of 14 Pageid#: 1450
                                        Washington, D.C. 20001
                                        (202) 879-7625
                                        pjromatowski@jonesday.com


                                        Counsel for Defendants




                                      - 13 -

Case 1:19-cr-00016-JPJ-PMS Document 185 Filed 10/01/19 Page 13 of 14 Pageid#: 1451
                                   CERTIFICATE OF SERVICE

          I hereby certify that I caused the foregoing to be presented to the Clerk of the Court for

   filing and uploading to the CM/ECF system, which will send notification of such filing to all

   counsel of record, on this 1st day of October, 2019.


                                                   /s/ Thomas J. Bondurant, Jr.
                                                   Counsel for Defendants




                                                 - 14 -

Case 1:19-cr-00016-JPJ-PMS Document 185 Filed 10/01/19 Page 14 of 14 Pageid#: 1452
